IN THE SUPREME COURT OF THE STATE OF DELAWARE


RAUL ZARCO,                          §
                                     §
      Defendant-Below,               §     No. 316, 2014
      Appellant,                     §
                                     §     Court Below: Superior Court
      v.                             §     of the State of Delaware in
                                     §     and for New Castle County
STATE OF DELAWARE,                   §
                                     §
      Plaintiff-Below,               §
      Appellee.                      §

                         Submitted: January 14, 2015
                         Decided:   January 14, 2015

Before STRINE, Chief Justice; HOLLAND and RIDGELY, Justices.

                               ORDER

      Appellant Raul Zarco appeals from a Superior Court decision

rejecting his appeal from a judgment of convictions entered against him by

the Court of Common Pleas. After consideration of his arguments and the

record on appeal, we AFFIRM on the basis of the Superior Court’s decision

of May 15, 2014. IT IS SO ORDERED.



                                           BY THE COURT:
                                           /s/ Leo E. Strine, Jr.
                                           Chief Justice